Citation Nr: 1314842	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  10-44 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral flat feet.

2.  Entitlement to service connection for left knee pain.

3.  Entitlement to service connection for right knee pain.

4.  Entitlement to service connection for hip and pelvic pain, right.

5.  Entitlement to service connection for hip and pelvic pain, left.

6.  Entitlement to service connection for bilateral hearing loss disability.

7.  Entitlement to service connection for low back pain.

8.  Entitlement to service connection for a cervical spine disability claimed as upper back pain.


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran was a member of the United States Army Reserves, with periods of active duty from September 2001 to April 2002 and from March 2003 to September 2004. 

This matter comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Board has reviewed the Veteran's Virtual VA file and has considered the records contained therein in the decision below.  

The issues of entitlement to service connection for low back pain, foot pain, a cervical spine disability, and hearing loss disability are addressed in the REMAND portion of the decision below and REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative evidence shows that there is no current diagnosis of a right or left hip and pelvic disability.

2.  The competent and probative evidence shows that neither currently diagnosed right or left knee disability was incurred in or aggravated by service.



CONCLUSIONS OF LAW

1.  Service connection for a disability of the right hip and pelvis is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

2.  Service connection for a disability of the left hip and pelvis is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

3.  Service connection for a disability of the right knee is not established.  38?U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

4.  Service connection for a disability of the left knee is not established.  38?U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in July 2009.  VA has obtained the Veteran's service treatment and personnel records, assisted the Veteran in obtaining evidence and afforded the Veteran a physical examination.  All known and available records relevant to the issues on appeal have been obtained.  Regarding private treatment records, the Board notes that available records have been obtained.  A request for records from Dr. K. Mayo was returned noting that the Veteran had never been treated by Dr. Mayo.  Moreover, the RO in September and November 2011, requested treatment records from Dr. C. Weathersby, however, no response was received from the physician.  The Veteran was informed of the failure to obtain Dr. Weathersby's records in letters of September and November 2011.  The Veteran was given an opportunity to provide the records herself; however, the Veteran did not submit any records.  The RO has made attempts to obtain all identified relevant records.  The duty to assist has been fulfilled. 

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examination obtained in this case is adequate with regards to the claims for service connection for a hip and pelvic disability, and a bilateral knee disability.  It is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints, symptoms and history.  Most notably, it was obtained based upon hip x-rays which showed no hip disability.  Accordingly, the Board concludes that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issues of a hip and pelvic disability, and bilateral knee disability addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4) .

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


Legal Criteria and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a) (2012).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Board notes that there is no diagnosis of any condition or diseased listed in 38 C.F.R. § 3.309 subject to presumptive service connection under 38 C.F.R. § 3.307 diagnosed, and the Veteran did not have any service in Southwest Asia. She is therefore not eligible for application of the presumptions related to such Persian Gulf War service.  38 C.F.R. § 3.317.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) ; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A.  Bilateral hip and pelvis disability

The Veteran seeks service connection for a disability of the right and left hips and pelvis.  She argues that she had hip pain shortly after entering service due to the strenuous exercise, that during her pregnancy in service she was put on bedrest due to pain in her hips, and that she continues to experience pain in her hips.  She further argues that the marches aggravated her pain.  After a careful review of the evidence of record, the Board finds that the evidence is against the claim.  

Service treatment records show that the Veteran complained of hip and knee pain in September 2001.  She reported more pain with walking.  She was diagnosed with patellar tendonitis and was given Motrin.  

The record does not contain a separation physical for either period of active duty service.  However, an April 2006 physical examination for reserve service shows the spine and musculoskeletal system to be normal.  In the accompanying report of medical history she denied any prior musculoskeletal problems.  

The Veteran was afforded a VA examination in March 2010.  After a review of the claim file and an examination of the Veteran, the examiner found that there was no specific diagnosis in reference to the Veteran's hip condition.  X-rays done in conjunction with the examination showed a normal hip.

The Board acknowledges the Veteran's reports of pain on the hips in service.  Moreover, the Board has considered the lay statements from the Veteran's sister, friend and mother which also relate knowing the Veteran experienced pain on her hips in service.  As noted, however, the VA examination failed to confirm the presence of a hip or pelvis disability, and the Board notes that none of the lay statements (other than the Veteran's own allegations) refer to current or on-going problems.  While the Board is sympathetic to the Veteran's assertions, and recognizes that she is competent to report symptoms, the Board ultimately places more probative weight on the clinical findings of a competent health care provider.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Considering the evidence above, the Board finds that there is no currently diagnosed disability of the hips or pelvis.  At best, there is competent lay evidence of pain, without any showing of actual functional impairment.  Pain alone, without any functional impairment or underlying diagnosis, is not a service connectable disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, dismissed in part by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir. 2001).  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In the absence of proof of a present disability there can be no valid claim.  Brammer  v. Brown, 3 Vet. App. 223 (1992).  Accordingly the claim is denied.  

B.  Right and Left Knees

The Veteran seeks service connection for a disability of the right and left knees.  She argues that she had problems with her knees in service due to the strenuous exercises and that the knee pain worsened with her pregnancy in service.  After a careful review of the evidence of record the Board finds that the preponderance of the evidence is against the claim.

Service treatment records show that the Veteran was seen in September 2001 for complaints of knee pain.  She was diagnosed with patellar tendonitis.  The record does not contain a separation physical for either period of active duty service.  However, an April 2006 physical examination for reserve service shows the lower extremities and musculoskeletal system to be normal.  In the accompanying report of medical history she denied any prior musculoskeletal problems.  

At the March 2010 VA examination the Veteran reported pain in her bilateral knees while in service and that she has had problems with her knees since service.  X-rays were normal.  The examiner provided a diagnosis of bilateral knee patellofemoral syndrome.  He opined that it is less likely than not that the Veteran's current knee problems are related to service.  He reasoned that the complaints in service were self-limited and possibly tendonitis, but there is no documentation that would show chronicity of a condition.  

The Veteran has a current bilateral knee disability.  As such, the critical question is whether any current bilateral knee disability was caused or aggravated by the Veteran's military service.  Based on the evidence of record, the Board concludes it was not.

The Board finds the opinion expressed in the March 2010 VA examiner's report credible and probative.  The report was based on an interview of the Veteran, her reported medical history, appropriate diagnostic testing, physical examination, and complete review of the claims file, including service treatment records.  Further, a complete and through rationale is provided for the opinion rendered.  As noted, the examiner found that none of the in-service complaints support a finding of a chronic condition, but rather the reported symptoms were self-limiting.  The examiner's conclusion is fully explained and consistent with the evidence of record. 

The Board has considered the Veteran's reports of a continuity of knee problems from service.  Credibility, however, is an adjudicative and not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481  (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's current statements as to the circumstances of her continuity of knee problems are inconsistent with the objective medical record and the Veteran's own contemporaneous statements, as well as other lay statements which do not indicate continuous problems, but instead refer to past problems.  Those statements did address recent difficulties with other body systems.

In that regard, the Board, the Veteran denied any musculoskeletal problems at the April 2006 preserve physical examination.  The examination of the lower extremities was normal at the time.  Accordingly, this evidence weighs against a finding of continuity of symptoms.  

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether she experienced a continuity of knee problems from service.  Rather, the Veteran specifically denied musculoskeletal problems at the time of her reserve examination in April 2006, two years after separation from active service.  In addition, the record is silent for any treatment of a bilateral knee disability.  Indeed, the first indication of record of complaints related to the knees is in her claim of June 2009.  The Board does not find it credible that if she had been experiencing ongoing knee problems that she would not have reported such problems during her reserve examination of April 2006 and would not have sought treatment when seeking treatment for other disabilities.  Considering the above, the ultimate conclusion is that her current statements regarding continuity of knee problems from service are simply not credible evidence.

In conclusion, the March 2010 VA examiner clearly reviewed the Veteran's medical history, interviewed the Veteran, and offered a rationale for the opinion provided.  The Veteran's representations of a continuity of knee problems from service are refuted by the record and deemed less than credible.  As such, service connection for the claimed bilateral knee disability is not warranted. 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application. See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Service connection for a hip and pelvis disability, right, is denied.  

Service connection for a hip and pelvis disability, left, is denied.

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.


REMAND

The Veteran seeks service connection for disabilities of the low back, neck, feet, and bilateral hearing loss.  After a careful review of the evidence of record, the Board finds that additional development is needed prior to deciding the claim.

In regards to the neck disability, claimed as upper back, the March 2010 VA examination report notes x-rays of the cervical spine showed some slight torticollis.  However, the examiner stated in that he had no specific diagnosis in reference to her cervical spine and did not render an opinion as to the torticollis identified by x-ray was related to service.  This is especially significant since service treatment records show the Veteran was treated for muscle pain and stiffness of the neck in 2002 while in service.  The x-rays show a disability, therefore, a clarification and opinion as to any relationship to service is needed prior to deciding the claim.

In regards to the low back, the Board notes that service treatment records of June 2004 show that the Veteran was found to have incurred an injury leading to a lumbar disc herniation.  She was put on a temporary profile at the time.  The March 2010 VA examiner diagnosed the Veteran with chronic lumbosacral strain and opined that it had no relationship to service.  However, the examiner did not acknowledge or mention at all the lumbar disc herniation noted in 2004.  Accordingly, the Board cannot be certain that the examiner considered the lumbar disc herniation when providing his opinion and therefore, a new opinion is needed prior to deciding the claim.  

Regarding the foot pain and flat feet, an entrance physical examination of July 2001 shows the Veteran's feet to have a normal arch and to be asymptomatic.  The reserve physical examination of April 2006 shows the Veteran to have mild asymptomatic pes planus.  The Veteran has argued that she experienced foot pain while in service and since.  While a VA examination was conducted in March 2010, the same did not address the Veteran's foot problems, if any.  Considering the service examination findings and the Veteran's complaints, the Board is of the opinion that a VA examination of the feet is needed prior to deciding the claim.  

Regarding the claimed hearing loss, the Board notes that a VA examination has not been conducted.  However, in the June 2009 claim, the Veteran stated that se had lost some hearing due to exposure to noise in the gun range.  Furthermore, in the August 2010 statement of the case, the RO discussed that the VA examination showed no hearing loss as defined for VA purposes.  A review of the claim file shows that there is only one VA examination of records, the March 2010 examination, and this examination only addressed the joints.  Considering the above, and the fact that the Veteran is competent to say she has hearing problems, a VA examination is needed to properly decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should forward the file to the VA examiner who conducted the March 2010 VA examination and request that he provide clarifications regarding the claimed low back and neck disabilities.  If that examiner is not available, the request should be forwarded to an equally qualified reviewer.  

Regarding the neck, the examiner should clarify whether the Veteran has a current neck disability.  The examiner is to specifically address the x-ray findings of mild torticollis and state whether this is a neck disability.  If a neck disability is found, the examiner should provide an opinion as to whether the disability is related to any in-service complaints or events.  If the examiner finds that there is no current neck disability, the examiner should explain why the x-ray finding of torticollis is not considered a disability.  

Regarding the low back, the examiner should provide an opinion as to the relationship, if any, to the in-service diagnosis of lumbar disc herniation in June 2004.  

If the examiner feels that a new examination of the Veteran is needed to properly assess the claims, an examination must be scheduled.  

The claim file should be made available to the examiner for their review.  In addition, the examiner should be given access to the Veteran's Virtual VA file for review of any relevant records contained therein.  The examiner should note in the report that a review of the claim file has been conducted.  A complete rationale for all opinions rendered must be provided.

2.  The Veteran should be scheduled for a VA examination to determine whether she has a current foot disability and if so, whether the same is related to service.  The claim file should be made available to the examiner and access to the Veteran's Virtual VA file should be granted.  The examiner should state in the report that a review of the claim file and Virtual VA file was conducted.  

After a full examination of the Veteran, to include x-rays if needed, the examiner should identify all current disabilities of the feet.  For any disability found, the examiner should provide an opinion as to whether the disability is due to service or is related to any event therein.  The examiner should consider the flat foot findings in 2006 as compared to the normal feet findings in 2001 and the Veteran's complaints of foot pain.  A complete rationale for all opinions rendered must be provided.  

3.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of any currently found hearing loss disability.  All appropriate tests and studies (to include audiometric testing) should be accomplished, and all clinical findings should be reported in detail.  

Based on the examination and review of the record, the examiner should offer opinions as to whether it is at least as likely as not (50 percent probability or more) that any hearing loss disability of either ear had is caused or aggravated by service, or is the result of disease or injury incurred or aggravated during service.  If other causes are more likely, those should be noted.  

The claim file should be made available to the examiner for their review and access to the Veteran's Virtual VA file should be granted.  The examiner should not that a review of the file has been conducted.  A complete rationale for all opinions rendered must be provided.  

4.  After ensuring that the requested actions are completed, the RO/AMC should re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO/AMC must furnish the Veteran a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


